DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 27 Jul 2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 Jul 2022 was filed after the mailing date of the Allowance on 14 Jun 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
The following prior art was referenced or mentioned as being relevant. The examiner has considered each document and the position is discussed below.
WO 2019147285 (Fripp) discloses a swellable metal sealing system and makes no mention of a line/passage/conduit directed through the swellable material, much less of any securing of such line with a bolt threaded into the expandable metal sealing element.
US 20130056196 (Hench) discloses a seal system implementing a seal that collapses from its initial position and therefore does not relate to the instant application.
US 20210189817 (Fripp et al.) discloses an expandable member that comprises a metal that hydrolizes when subjected to a wellbore fluid to form a hydrolyzed metal. The volume of the hydrolyzed metal is substantially larger than the volume of the original metal and they the metal is chemically reacting as it expands in volume. The reactive metal is used to create a pressure seal or create an anchor for downhole applications; however lacks disposing a line in any void and securing that line in the void with a bolt threaded into the expandable metal sealing element, as required by the instant claims. 

    PNG
    media_image1.png
    431
    492
    media_image1.png
    Greyscale
US 20100212891 – Stewart et al. discloses “a swellable well tool system #100 may be used where it is desired to utilize the swellable material #52 to laterally displace sensors #38 and/or other components [such as a perforator #102, shunt tube #106, etc.] relative to the wellbore #14. For example, it may be desired to azimuthally orient the components #38, 102 or 106 toward an upper side of the wellbore #14 if the wellbore is non-vertical [i.e. – horizontal or deviated]” - ¶0091. Fig 14 copied below for convenience.





However the shunt tube (Fig 14-16 #106 considered equivalent to the claim’s line) is not irreversibly sealed by the reaction product, but rather is lifted to an upper portion of the wellbore as seen in Fig 16 (see below). 

    PNG
    media_image2.png
    529
    834
    media_image2.png
    Greyscale

Patel et al. (USP 7,836,960) discloses in Fig 2 communication line #42 secured “in a groove #52 and the swellable sealing material #46 is placed on top of the communication line to form a cover #56 which fills in and seals the remaining part of the groove. An adhesive #58 may be used to retain the cover to a top of the communication line and side walls of the groove” – (Col 4 line 17). However Patel does not explicitly disclose, inter alia, ‘securing the line in the void with a bolt threaded into the expandable metal sealing element’ as recited in the instant claims.
Nutley et al. (US 20090277652) discloses an apparatus and assembly for creating a seal in a wellbore around a cable or line (abstract). Disclosing in Fig 2 a swellable portion #15, void #18, cable #22 and swellable cover #24. Explicitly disclosing securing the line via a retaining section (#28) machined to end rings (#16). However Nutlet does not explicitly disclose, teach or suggest, inter alia, ‘securing the line in the void with a bolt threaded into the expandable metal sealing element’ as recited in the instant claims.

USP 3046601 – “cavity configuration Determination” lacks swellable or seal material.
USP 4445694 “All-metal Expandable Ultra-High Vacuum Seal” lacks void in swellable sealing element and line in void’.
USP 4612985 – “Seal Assembly for Well Tools” lacks void and line in void.
USP 4846278 – “Borehole Plug and Method” relates to inflatable borehole plug and the fixing of such plugs in boreholes and placing explosives thereabout. Lacks swellable material, void and line across the sealing element.
USP 6098717 – “Method and Apparatus for Hanging Tubulars in Wells” – lacks swellable material, void and line across the sealing element.
USP 6640893 – “Wellbore Packer” – relates to an inflatable packing device. Lacks swellable material, void and line across the sealing element.
USP 6695061 – “Downhole Tool Actuating Apparatus and method that Utilizes a Gas Absorptive Material” – relates to actuators and more particularly provides an actuator for a downhole tool. Lacks swellable material, void and line across any sealing element.
USP 7040404 – “Methods and Compositions for Sealing an Expandable Tubular in a Wellbore” relates to replacement cement annular sealing material when using expandable casing. Lacks swellable sealing material, void and line across the sealing element.
USP 7543639 – “Open Hole Expandable Patch and Method of Use” – relates to devices and methods for securing a patch within a wellbore. Lacks void in the swellable material and line across the sealing element.
US 20050092485 - “Annular Isolators for Expandable Tubulars in Wellbores – Discloses in Fig 42 and 43 conduit #556 passing through outer inflatable sleeve #554 through gasket (Fig 43) #558; wherein the gasket provides fluid tight seal between the conduit and the sleeve to prevent flow of fluids between the annulus and the isolated zone; however lacks swellable material, void and securing method of the instant invention.
US 20080149351 – “Temporary Containments for Swellable and Inflatable Packer Elements” - discloses an elastomer swellable packer and therefore lacks an expandable metal sealing element, void and line across the sealing element.
US 2008185158 – “Swellable Packer with Enhanced Sealing Capability” discloses reinforcement materials (#78) integrated into a swellable packer; however the disclose is absent of voids in the swellable material and absent of any conduit, passage or line across the sealing element.
US 2015060064 – “Well Treatment with Untethered and/or Autonomous Device” discloses swellable elastomers plug devices (Fig 6x) however lacks a swellable metal sealing element (reactive metal composites) containing a line/conduit/passage within a void of the sealing element.
US 20150275644 “Well Treatment” – discloses the method and system of solid aggregates used to prop open downhole fractures and does not disclose, teach or suggest the limitations of the instant claims.
US 20150344772 – “Well Treatment” - discloses the method and system of solid aggregates used to prop open downhole fractures and does not disclose, teach or suggest the limitations of the instant claims.
US 20150369027 – “Well Treatment Method and System” – discloses methods. Treatment fluids and systems, implementing a capability for stagewise reduction of the treatment fluid viscosity before the after fracture closure, are provided for increasing fracture conductivity and does not disclose, teach or suggest the limitations of the instant claims.
US 20160138359 – “Swellable Compositions, Articles Formed Therefrom, and Methods of Manufacture Thereof” discloses the condensed expandable graphite materials are effective to generate sufficient forces upon activation to cause a matrix material to swell significantly and the condensed expandable graphite material, gas generated by the intercalant can be trapped inside limited spaces thus generating stronger swelling forces. Compared to metal to metal seals, the swellable article is easier to set up; however does not disclose the limitations of the instant application.
US 20160230495 – “Swellable Article” – discloses a matrix material and an exfoliatable graphene-based material disposed in the matrix material, wherein the exfoliatable graphene-based material is operatively arranged to facilitate swelling of the swellable article upon exposure to a selected fluid by sorbing particles in the fluid, the swelling enabling the swellable article to engage an adjacent structure.” The claim limitations of the instant application are not disclosed (i.e. a void within the swellable material to house a conduit/passage/line secured with a bolt threaded into the expandable metal sealing element).
US 20180087350 “In Situ Expandable Tubulars” – discloses expandable structural plastics and the use of expandable structural plastics that have been formed into tube members that expand upon exposure to wellbore conditions; therefore lacks, inter alia, the expandable metal sealing element comprising a reactive metal as required in the instant claim set.
Allowable Subject Matter
Claim(s) 1-5, 7-15 and 17-22 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD R RUNYAN whose telephone number is (571)270-5400. The examiner can normally be reached Monday-Friday 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CATHLEEN R HUTCHINS/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/R.R.R/Examiner, Art Unit 3672                                                                                                                                                                                                        22 Aug 2022